     -·'''lo'"
-4          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of I   \_)
                                                 UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                            V.                                                    (For Offenses Committed On or After November I, 1987)


                                 Loida Bartolo-Tolentino                                          Case Number: 3:19-mj-22849




            REGISTRATION NO. 86558298
                                                                                                                               JUL 18 2019
            THE DEFENDANT:
                                                        fC_om
             IZI pleaded guilty to count(s) _1.:....::.o::...__ =p.:cla_in_ t'------------+=-'fic-ttLE"fR!1'K U*S 1'F1sJ flt--1;:i·R-f1c,.·T-fc;1>0,uu�R T:"';':;+
                                                                                                                                                               ' ­
                                                                                                             H 31
                 □
                                                                                                                                                       ',!J
                 was found guilty to count(s)                                              BY                                                         oEPUTY
                 after a plea of no t guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                      Nature of Offense                                                                  Count Number(s)
           8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                        1
                 D The defendant has been found not guilty on count(s) -------------------
                 □ C ount(s) ------------------ dismissed on the motion of the United States.


                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                           �
                                                TIME SERVED                                 □   -,---
                                                                                                      -------_days

                 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative, _________ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Thursd ay, July 18, 2019
                                                                                              Date of Imposition of Sentence


            Received
                          DUSM
                                  1
                                      0_:,L:_                                                   ./di&�
                                                                                              HONORABLE F. A. GOSSETTIII
                                                                                              UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                              3:19-mj-22849
